Citation Nr: 1453018	
Decision Date: 12/02/14    Archive Date: 12/10/14

DOCKET NO.  12-20 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, other than posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial disability rating for service-connected PTSD, in excess of 30 percent prior to November 7, 2013 and 50 percent from November 7, 2013.


REPRESENTATION

Veteran represented by:	Iowa Department of Veterans Affairs


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel



INTRODUCTION

The Veteran served on active duty from September 1967 to May 1969.  Service in the Republic of Vietnam is indicated by the record.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

In a September 2013 Board decision, the claims were remanded for further evidentiary development.  As will be explained below, review of the record reflects substantial compliance with the Board's Remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In a November 2013 rating decision, the RO increased the evaluation assigned to the service-connected PTSD to 50 percent, effective November 7, 2013.  The Veteran has not expressed satisfaction with the increased disability rating.  This issue thus remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (when a veteran is not granted the maximum benefit allowable under the VA Schedule for Rating Disabilities, the pending appeal as to that issue is not abrogated).

The VA Appeals Management Center (AMC) issued a supplemental statement of the case (SSOC) in November 2013.  The Veteran's VA claims file has been returned to the Board for further appellate proceedings.


FINDINGS OF FACT

1.  The competent evidence of record does not support a finding that an acquired psychiatric disability, other than PTSD, had its clinical onset in service or is otherwise related to active duty.

2.  An acquired psychiatric disorder, other than PTSD, has not been caused or aggravated by the service-connected PTSD.

3.  Prior to November 7, 2013, the Veteran's PTSD was manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

4.  From November 7, 2013, PTSD was manifested by no more than occupational and social impairment with reduced reliability and productivity.

5.  The service-connected PTSD does not present a disability picture so unusual or exceptional as to render impractical application of the schedular rating standards.


CONCLUSIONS OF LAW

1.  An acquired psychiatric disability, other than PTSD, was not incurred in or aggravated by the Veteran's military service.  38 U.S.C.A. §§ 1110, 1131, 1154(b), 5107 (West 2002 & West Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).

2.  An acquired psychiatric disorder, other than PTSD, is not proximately due to, or aggravated by, a service-connected disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5017 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.310(a) (2014).

3.  Prior to November 7, 2013, the criteria for the assignment of a disability rating in excess of 30 percent for the service-connected PTSD were not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411 (2014).

4.  From November 7, 2013, the criteria for the assignment of a disability rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.130, DC 9411 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA); Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a) (West 2002 & West Supp. 2013); 38 C.F.R. § 3.159(b) (2014).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  (The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (April 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the claimant to provide any evidence in the claimant's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

As to the pending claims, the Board finds that all notification and development action needed to arrive at a decision has been accomplished.  Through a letter dated in October 2009, the RO notified the Veteran of the information and evidence needed to substantiate his claims.

The Board also finds that the October 2009 notice letter satisfied the statutory and regulatory requirement that VA notify a claimant which evidence, if any, should be obtained by the claimant and which evidence, if any, would be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 C. F.R. § 3.159(b)).

There is no indication that any additional action is needed to comply with the duty to assist in connection with the issues on appeal.  The evidence in the claims file includes VA treatment records, service treatment records (STRs), and lay statements.  Significantly, the Veteran has not otherwise alleged that there are any outstanding medical records probative of his claims on appeal that need to be obtained.  Thus, the Board finds that VA has properly assisted the Veteran in obtaining any relevant evidence.

Additionally, the Veteran was afforded VA examinations in March 2010 and November 2013, the reports of which are of record.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA examination reports summarized herein are sufficient relative to the claims, as they are predicated on consideration of the private and VA treatment records in the Veteran's claims file, as well as specific examination findings.  The March 2010 and November 2013 VA examiners considered the statements of the Veteran, and provided a rationale for the findings made, relying on and citing to the records reviewed, and they provided findings sufficient to apply the rating criteria.

In short, the Board has considered the provisions of the VCAA in light of the record on appeal, and for the reasons expressed above finds that the development of these claims has been consistent with said provisions.

II.  Service connection claim

Service connection may be granted for a disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2014).  Service connection connotes many factors but basically means that the evidence establishes that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisted such service, was aggravated therein.  38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish direct service connection for the claimed disorder, generally, there must be competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Lay evidence can be competent and sufficient to establish the elements of service connection when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau, 492 F.3d at 1377.

Service connection may also be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  See 38 C.F.R. § 3.310; see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc) reconciling Leopoldo v. Brown, 4 Vet. App. 216 (1993) and Tobin v. Derwinski, 2 Vet. App. 34 (1991).

Here, the Veteran has asserted entitlement to service connection for an acquired psychiatric disorder, other than PTSD, which he contends is due to his military service.  He has alternatively asserted that his psychiatric disorder, other than PTSD, is the result of his service-connected PTSD.  See the Veteran's notice of disagreement (NOD) dated March 2011.

For the reasons set forth below, the Board concludes that service connection is not warranted for the claimed psychiatric disorder, other than PTSD, on either direct or secondary bases.

As indicated above, the Veteran's service personnel records show that he served in the Republic of Vietnam from April 1968 to May 1969.  The Veteran's July 1967 induction examination was pertinently absent any documentation of a diagnosed psychiatric disorder.  Notably, however, the July 1967 Report of Medical History documented the Veteran's report that he "worries a lot."  To this end, the Board initially notes that as a psychiatric disability was not diagnosed upon the Veteran's entrance into military service, the presumption of soundness applies.  See 38 U.S.C.A. § 1111 (West 2002); see also Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991); 38 C.F.R. § 3.304(b) (2014).

With respect to his contentions of in-service exposure to combat situations, including exposure to enemy fire, seeing helicopters being shot down, and witnessing the death of fellow service members, the Board notes that the Veteran's in-service combat stressors have been confirmed by the RO.  See the Defense Personnel Records Information Retrieval System (DPRIS) report.  The Board additionally observes that, on the Report of Medical History completed at the time of the Veteran's separation from active service, the Veteran endorsed 'nervous trouble.'  See the Report of Medical History dated May 1969.

VA treatment records dated in October 2011 document a diagnosis of Adjustment Disorder with mixed anxiety and depression.  VA treatment records dated in April 2012 and May 2012 indicate a diagnosis of depression, not otherwise specified (NOS).

The Veteran was afforded a VA examination in March 2010 at which time the examiner noted that the Veteran does experience symptoms of depression and anxiety.  Critically, however, the examiner diagnosed the Veteran with only PTSD.  The examiner further stated that the Veteran "is endorsing few depressive symptoms, and also seems to be connecting those with nonservice-connected health issues.  I would not see him as meeting criteria for depressive disorder at this time, or for an anxiety disorder other than PTSD.

Pursuant to the Board Remand, the Veteran was afforded another VA examination in November 2013.  The examiner interviewed the Veteran and reviewed his medical history.  The examiner then concluded that, other than the service-connected PTSD, the Veteran's psychiatric symptoms also warranted a diagnosis of depression, NOS, which is "[n]ot directly related to active duty time and not proximately due to PTSD."  The examiner explained,

It is not uncommon for depressive symptoms to be a feature of PTSD.  However, a diagnosis of adjustment disorder with mixed anxiety and depressed mood was added to the Veteran's psychiatric progress note in 2011.  Today, the Veteran explained that was a time [that] his anxiety and depressive symptoms increased in frequency and intensity in response to him feeling increasingly stressed and burdened by caring for his daughter and her two children, and the threat of foreclosure on his house.  He also noted that he has had several friends die over the past two years and this has made him think more about his own mortality with resulting sadness.

See the VA examination report dated November 2013.

The November 2013 examiner further noted that the Veteran's psychiatric treatment provider changed the Veteran's diagnosis from adjustment disorder with anxiety and depressed mood to depression, NOS, after about six months.  The examiner noted, "[t]his change is consistent with DSM-IV criteria for length of time to use and adjustment disorder diagnosis, and reflects the continued depression symptoms the Veteran was presenting in response to current stressors in his life."  The examiner concluded, "[a]s such, depression, NOS, is less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness."  He continued, "[d]epression, NOS, is less likely than not (less than 50 percent probability) proximately due to his service-connected PTSD and his depression, NOS, is less likely than not (less than 50 percent probability) been made chronically worse beyond its normal progression by his PTSD."  The examiner further opined, "[t]he Veteran's separation medical exam on May 1969 had a box checked next to 'Nervous trouble of any sort.'  The Veteran stated that was meant to describe the nervousness and irritability he was experiencing at the time in response to combat stressors and which has subsequently been diagnosed as PTSD.  He reported he did not have any mental health diagnosis or treatment during active duty service time."

Thus, the medical evidence of record shows that the currently diagnosed acquired psychiatric disorder, other than PTSD, is not due to the Veteran's military service, nor has this disorder been proximately caused or aggravated by his service-connected PTSD.  Specifically, the Board finds the November 2013 VA examiner's opinion particularly probative as to the question of etiology, as it appears to have been based upon a thorough review of the record and thoughtful analysis of the Veteran's entire history.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").  Crucially, the November 2013 VA examiner concluded that the Veteran's diagnosed adjustment disorder and depression, NOS, are not etiologically related to his military service.  Additionally, the examiner determined that the Veteran's adjustment disorder and depression, NOS, are not proximately caused or aggravated by his service-connected PTSD.  The rationale was substantial, thorough, and based on the overall record.

The Veteran has not produced a medical opinion to contradict the conclusions of the November 2013 VA examiner.  As was explained previously herein, the Veteran has been afforded ample opportunity to present competent medical evidence in support of his claim.  He has not done so.  See 38 U.S.C.A. § 5107(a) (West 2002) (it is the claimant's responsibility to support a claim for VA benefits).

As indicated above, the Veteran has submitted his own statements to support his contentions of service connection.  As a lay person, he is competent to testify to observable symptoms.  See Washington v. Nicholson, 21 Vet. App. 191, 195 (2007) (holding that, "[a]s a layperson, an appellant is competent to provide information regarding visible, or otherwise observable symptoms of disability); see also Barr, supra; Layno v. Brown, 6 Vet. App. 465 (1994).  However, the Veteran is not competent to provide medical conclusions as to whether a disability is due to his military service or proximately caused or aggravated by a service-connected disability.  See Buchanan v. Nicholson, 451 F.3d 1331-37 (Fed. Cir. 2006); see also Miller v. Derwinski, 3 Vet. App. 201, 204 (1992).  Therefore, to the extent that he is now claiming that his psychiatric disorder, other than PTSD, is the result of his military service or is due to his service-connected PTSD, he is not competent to comment as to the etiology of the claimed disorder here as the relationship goes beyond an immediately observable cause-and-effect relationship, such as a fall leading to a broken leg.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Board has considered that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan, supra.  Crucially, however, the Veteran's contentions in support of service connection, including continuing post-service symptomatology of the currently diagnosed psychiatric disorder, other than PTSD, are contradicted by the findings of the November 2013 VA examiner who specifically considered the lay assertions and any such inferences contained in the record in rendering the negative nexus opinion.

The Board is charged with weighing the positive and negative evidence; resolving reasonable doubt in the Veteran's favor when the evidence is in equipoise.  Considering the overall evidence, including the post-service medical evidence, the uncontradicted VA medical opinion, and the lay evidence presented by the Veteran, the Board finds that the negative evidence is more persuasive and of greater probative value.

In conclusion, the preponderance of the evidence is against the contentions that the Veteran's current acquired psychiatric disorder, other than PTSD, is related to active military service.  Thus, the benefit-of-the-doubt rule is not helpful to the Veteran.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

III.  Increased rating claim

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The Board determines the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  However, staged ratings are also appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart, supra.  Here, the Veteran is assigned a 30 percent evaluation for his service-connected PTSD prior to November 7, 2013 and a 50 percent disability rating from November 7, 2013.  The analysis in this decision is, therefore, undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The Veteran's PTSD is evaluated pursuant to 38 C.F.R. § 4.130, DC 9411.  Under this formula, a 10 percent is granted when there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.

A 30 percent evaluation is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent evaluation is for assignment when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty establishing effective work and social relationships.

A 70 percent evaluation is contemplated for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent evaluation is warranted when there is evidence of total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation or name.

The use of the term 'such as' in the general rating formula for mental disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.  The use of the phrase 'such symptoms as,' followed by a list of examples, provides guidance as to the severity of the symptoms contemplated for each rating, in addition to permitting consideration of other symptoms particular to each veteran and disorder, and the effect of those symptoms on his/her social and work situation.  Id.

In Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. Apr. 8, 2013), the Federal Circuit stated that "a veteran may only qualify for a given disability rating under 
§ 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that 
"§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas." 

The Board initially notes that the November 2013 VA examiner specifically stated it is possible to differentiate between symptoms of the Veteran's nonservice-connected depression, NOS, and his service-connected PTSD.  Specifically, the examiner noted that the Veteran's low mood, low self-esteem, low appetite were attributable to his depression, NOS.  To this end, the Board is precluded from differentiating between symptomatology attributed to a service-connected disability and another disability in the absence of medical evidence which does so.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  In this case, the medical evidence clearly indicates that the certain symptoms of depression (low mood, low self-esteem, and low appetite) are attributable to the nonservice-connected depressive disorder, NOS.  Accordingly, such symptomatology may not be considered in assigning a disability rating for the service-connected PTSD.

The Global Assessment of Functioning (GAF) is a scale reflecting psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV).  As will be discussed below, the Veteran has been assigned GAF scores ranging from 55 to 62 as determined by VA treatment providers and VA examiners dating from 2010 to 2013.  These scores are indicative of mild to moderate impairment.  According to the DSM-IV, which VA has adopted pursuant to 38 C.F.R. §§ 4.125 and 4.130, a GAF score ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.

In this case, the Veteran seeks disability ratings in excess of the currently assigned 30 percent and 50 percent for his service-connected PTSD.  After having reviewed the record, and for reasons explained in greater detail below, the Board concludes that the currently assigned staged ratings should not be disturbed.

The Veteran was afforded a VA examination in March 2010 at which time the VA examiner noted that the Veteran presented as restless and anxious.  The Veteran indicated that he retired in May 2005 and did so earlier than he had planned due to a motor vehicle accident, which caused an injury to his back.  The Veteran has been married and divorced four times.  The examiner noted, "[h]e did relate that virtually all of [his wives] have complained about his being distant or not communicating."  The Veteran reported that his "problems over the years had to do with marriage difficulty [and] episodes of depression."  He stated that he "drank abusively some of the time, but cut back substantially starting in 2005."  He endorsed significant financial stress.  He stated that he feels he gets angry a lot and experiences "some nightmares."  He did not endorse severe sleep problems, and generally gets six to nine hours of sleep per night.  The Veteran reported that "he had strong reactions to some people, evidently along the lines of determining that they were not [of] good character or not trustworthy, etc., and then getting angry."  The Veteran's adult daughter and her two young children reside with him.  He stated that he does yard work and occasionally attends church.  His hobbies include reading and playing scrabble with his daughter and friends.  He likes to attend automobile races and baseball games.  The Veteran indicated he "has a couple of friends that he goes to these events with."  He stated that he does not experience problems driving or going to the grocery store.  The Veteran endorsed intrusive thoughts, hypervigilance, and exaggerated startle response.  With regard to his temper and anger, the Veteran "stated he had problems with that over the years, but he appears to be now stating that he controls this well-enough, and he denies that he was irritable or hard to get along with on his job."  The Veteran denied suicidal thoughts.  He endorsed an occasional crying spell.  He stated that his energy level is only sometimes low.  He described his memory as "good enough."  The Veteran denied hallucinations.  The examiner concluded, the Veteran experiences PTSD symptoms which "are transient or mild, and which would decrease work efficiency and his ability to perform occupational tasks, only during periods of significant stress."  The examiner opined, "[a]s for example, if the Veteran were required to work in a situation that was replete with reminders . . . then it is likely his work place efficiency would be affected to some extent."  The examiner further stated that the Veteran "shows some social discomfort" and "probably functions best around people that are familiar."  He diagnosed the Veteran with mild PTSD and assigned a GAF of 62.

VA treatment records in May 2011 documented the Veteran's report of intrusive thoughts.  The treatment provider noted that the Veteran would, at times, try to numb himself and described some reclusive behavior.  The Veteran stated that he had been experiencing "difficulty with crowds when going to baseball games."  He also reported experiencing guilt, worry, and irritability.  He stated that he becomes jumpy at the sound of a helicopter.  He denied suicidal or homicidal ideation.  He endorsed adequate sleep.  He stated that he keeps in touch with his two living children.  He is occupied with his two grandchildren, who live with him.  However, his grandchildren "drive him nuts sometimes."  A GAF of 50 was assigned.

A VA treatment record dated August 2011 documented the Veteran's report of depression and anxiety.  He stated that he uses humor to cope with his stress.  A GAF of 50 was continued.  In October 2011, the Veteran denied continuing depression or anxiety.  His GAF was increased to 60.  In December 2011, the Veteran reported experiencing depression and anxiety due to life stresses.  He indicated that he "uses humor, reading, or walking away to cope with his stress."  He stated that he does have a friend with whom he speaks, but the Veteran keeps a lot inside.  The GAF of 60 was continued.  Notably, in April 2012, the Veteran reported thoughts of wanting to harm others at times; however, no plan or specific intent was endorsed.  He reported experiencing some depression and anxiety, in relation to financial and family stress.  A GAF of 60 was assigned.  In May 2012, the Veteran reported a "grumpy or snappy mood."  He stated that his sleep was poor and his energy level was "not the best."  See the VA treatment record dated May 2012.  The Veteran reported that he felt depressed and frustrated; his affect was congruent.  The GAF of 60 was continued.  In November 2012, the Veteran's VA treatment provider stated that "[u]pon review of [the Veteran's] PTSD symptoms, he endorses anger issues and isolation at times."  The Veteran stated that he reads books to cope with his stress.  A GAF of 55 was assigned.

The Veteran was afforded another VA examination in November 2013, at which time, the Veteran reported that his house had been foreclosed on and he no longer lives with his daughter or grandchildren.  He stated that he still provides his daughter with $400 per month.  He reported that "he feels less stressed with no longer having housing concerns, not taking care of his grandchildren, and having a smaller residence to maintain."  The Veteran stated that he gets out of his home each day with a walk to the post office.  He "was aware of the names of his neighbors and reported having a close friend in town who is also a Vietnam veteran."  The Veteran indicated that he has other friends with whom he visits.  He also has a casual friendship with a woman, whom he visits once a week.  He "enjoys going to car races in the summer, has attended two professional hockey games . . . visits a casino, and likes to go shopping for antiques."  The Veteran endorsed depressed mood, anxiety, suspiciousness, chronic sleep impairment, and disturbance of motivation and mood.  He described his mood as "sometimes grumpy, sad about getting old, had some friends die in the past couple years."  With respect to anxiety, the Veteran experiences "[e]pisodes of feeling on edge and some irritability if others are frustrating to him."  He feels that he worries more than most people.  The Veteran exhibited minimal PTSD avoidance symptoms.  The Veteran stated that he sleeps seven hours a night, but does experience combat-related nightmares four times a year.  He experiences occasional fatigue and low energy.  He does not have diminished concentration, indecisiveness, or memory loss.  The examiner noted that the Veteran "[c]redibly denied thought of harm to self or others."
With respect to occupational impairment, the November 2013 VA examiner stated that the Veteran's "PTSD, while disabling, would not preclude him from employment."  The Veteran "reported that PTSD resulted in some episodic irritability with co-workers and a desire to work alone, but did not result in any problems with cognitive aspects of his job, absenteeism or tardiness, inappropriate behaviors, or poor performance appraisals."  The examiner concluded that the Veteran's PTSD symptomatology results in "[o]ccupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation."  A GAF of 60 was assigned.

The Board has thoroughly reviewed the record and has given full consideration to 38 C.F.R. § 4.7 (where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned) and 38 C.F.R. § 3.102 (when there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the veteran).  In determining whether the Veteran meets the schedular criteria for an increased disability rating, the Board's inquiry is not necessarily limited to the criteria found in the VA rating schedule.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002) (the criteria set forth in the rating formula for mental disorders do not constitute an exhaustive list of symptoms, but rather are examples of the type and degree of the symptoms, or their effects, that would justify a particular rating).

With regard to the Veteran's PTSD, the Board concludes that a disability rating in excess of 30 percent is not warranted prior to November 7, 2013.  The VA treatment records and the March 2010 VA examination report do not show that the Veteran had occupational and social impairment with reduced reliability and productivity prior to November 7, 2013.  Rather, the findings of the VA examiner and treatment providers are, at most, indicative of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  The Veteran was shown to maintain social relationships with family members, friends, and neighbors.  He participated in activities outside the home.

With respect to the period dating from November 7, 2013, the Board concludes that a disability rating in excess of 50 percent is not warranted because this disability has not been shown to result in occupational and social impairment, with deficiencies in most areas, including judgment thinking or mood, due to such symptoms as near-continuous depression; suicidal ideation, obsessional rituals, illogical speech, near continuous panic or depression affecting the ability to function independently; spatial disorientation; neglect of personal appearance; impaired impulse control with periods of unprovoked irritability; difficulty in adapting to stressful circumstances; and the inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, DC 9411.  The Board has reviewed the record and finds that the evidence shows that the Veteran's PTSD symptoms are not of such severity as to warrant a 70 percent evaluation.

The Board recognizes that the Veteran reported irritability and an episode of thoughts of harming others during the appeal period.  See, e.g., the VA examination report dated March 2010 & the VA treatment records dated April 2012.  Crucially, there is no evidence that the symptoms endorsed by the Veteran rose to the level of impaired impulse control such as unprovoked irritability with periods of violence as is contemplated for the assignment of a 70 percent rating, or persistent danger of hurting self or others, as is contemplated for the assignment of a 100 percent rating.  These symptoms must also cause the occupational and social impairment in the referenced areas.  See Vazquez-Claudio, supra.  Significantly, there is no indication that his occupational and social functioning was demonstrative of deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  Moreover, total occupational and social impairment as a result of the Veteran's service-connected PTSD has not been shown.  The evidence does not demonstrate total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; intermittent inability to perform activities of daily living; or disorientation to time or place.
Accordingly, the Board concludes that the totality of the evidence of record has not shown that the Veteran's PTSD warrants disability ratings in excess of 30 percent prior to November 7, 2013 or 50 percent from November 7, 2013.  Therefore, the evidence of record does not support the schedular criteria required for increased disability ratings as to this service-connected disability at any time during the current appeal.  This claim must be denied.

Additionally, the Board finds that the Veteran's PTSD does not warrant referral for extraschedular consideration.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extraschedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extraschedular disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability and the established criteria found in the rating schedule to determine whether a veteran's disability picture is adequately contemplated by the rating schedule.  Id.

If the disability picture is not adequately contemplated by the rating schedule, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Here, the rating criteria specifically address the Veteran's PTSD symptomatology.  Thus, the Board finds that the Veteran's disability picture is contemplated by the rating schedule, and the currently assigned disability ratings are appropriate.  See Thun, 22 Vet. App. at 115.  Accordingly, a referral for extraschedular consideration is not warranted because his PTSD symptoms are contemplated by the rating schedule.

Under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, there are no symptoms caused by service-connected disability that have not been attributed to and accounted for by a specific service-connected disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed to the combined effect of multiple conditions.

Additionally, a request for a total disability rating based on individual unemployability (TDIU) whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other words, if the claimant or the evidence of record reasonably raises the question of whether a veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue of whether a TDIU is warranted as a result of that disability.  Id.

In this matter, review of the VA claims file demonstrates that the Veteran is unemployed; however, he has not indicated that he is unable to seek or maintain employment as a result of his service-connected PTSD.  Therefore, the Board finds no basis for awarding entitlement to TDIU.










ORDER

Entitlement to service connection for an acquired psychiatric disorder, other than PTSD, is denied.

Entitlement to an increased disability rating greater than 30 percent for the service-connected PTSD, prior to November 7, 2013, is denied.

Entitlement to an increased disability rating greater than 50 percent for the service-connected PTSD, from November 7, 2013, is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


